Citation Nr: 1130505	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO. 08-07 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to service connection for a low back disorder. 

2. Entitlement to service connection for a respiratory disorder, to include asthma. 


REPRESENTATION

Appellant represented by:	Adam Bond, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from April 1977 to November 1977 and from March 1978 to March 1982. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2007 and October 2008 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Providence, Rhode Island. 

The Veteran appeared at a Central Office hearing before the undersigned Veterans Law Judge in March 2011. A transcript of the hearing is of record. 

The issue of entitlement to service connection for a respiratory disorder, to include asthma, is remanded to the RO. The Veteran will be notified if further action is required on his part. 

FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, his current lumbar spine degenerative joint disease had its origins in service 


CONCLUSION OF LAW

Lumbar spine degenerative joint disease was incurred in service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2010). 



REASONS AND BASES FOR FINDING AND CONCLUSION


Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit)(as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties To Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim. 73 Fed. Reg. 23,353 (Apr. 30, 2008).

As it relates to the issue of service connection for a low back disorder, the VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim. Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5- 2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). In view of the Board's favorable decision on this claim, further assistance is not required to substantiate that element of the claim.


Low Back Disorder

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service. 38 U.S.C.A.§ 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions. see Grover v. West, 12 Vet. App. 109, 112 (1999). Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet.

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records. Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Chronic diseases, such as arthritis, will be presumed to have been incurred in service if it had become manifest to a degree of ten percent or more within one year of the Veteran's separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 1137 38 C.F.R. §§ 3.307, 3.309.

A portion of the Veteran's service treatment records are unavailable through no fault of his own. There is a heightened obligation for VA to assist the Veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records. See O'Hare v. Derwinski, 1 Vet. App. 365 (1991). However, case law does not establish a heightened "benefit of the doubt," only a heightened duty to consider the applicability of the benefit of the doubt, to assist the claimant in developing a claim, and to explain its decision when the Veteran's medical records have been lost. 

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 3.102.

The Veteran maintains that his current low back disorder is related to his period of service. He contends that he injured his back in service and that his back problems have continued to the present day. 

As noted above, a portion of the Veteran's service treatment records are not available through no fault of his own. The Veteran did submit service treatment records that were in his possession in support of his claim. These treatment records demonstrate that he was seen in October 1978 after striking his back against the shower wall and a soap dish. A diagnosis of muscle strain, soft tissue injury, was rendered at that time. 

During a November 1978 follow-up visit, the Veteran reported having pain located about the first lumbar disc. A muscle spasm was noted on the left side of L1. The examiner noted that the Veteran had a muscle strain of the mid back. Later that month, the Veteran was again seen with complaints of low back pain. Physical examination revealed a spasm of the right low back. The diagnosis was lower back strain. Later that day, the Veteran was noted to have a tingling sensation down his right leg. In a November 24, 1978, treatment record, the Veteran was reported to have had back pain for the past month with no relief. In a November 27, 1978, treatment record, the Veteran was noted to have reinjured his back while working in the motor pool. 

In November 1979, the Veteran was seen with complaints of low back pain. He indicated that he had been lifting desks the day before. The diagnosis was low back strain. At the time of a November 1979 follow-up visit, the Veteran was diagnosed as having moderate low back strain. The Veteran was again reported to have complaints of low back pain in May 1980. 

In February 1981, the Veteran was seen with complaints of low back pain after falling from his car. X-rays taken at that time revealed no fracture. 

The Veteran was afforded a VA examination in January 2008. It does not appear that the claims folder was available for review. The Veteran reported that he injured his back in the service and the examiner observed that he was very unclear as to how he did this, other than that it happened in the service. The examiner stated that the significant history was this injury occurred 30 years ago with a history of private health care and that in the last year or two the Veteran had not sought any significant health care either from the VA or from private care. 

A diagnosis of low back pain was rendered. The examiner indicated that the Veteran had a low back disability and that it was less likely as not as a result of his inservice treatment. 
VA treatment records associated with the claims folder reveal that the Veteran has been diagnosed as having degenerative joint disease of the lumbar spine and lumbar radiculopathy. 

In an August 2009 statement, the Veteran's treating VA physician indicated that the Veteran was currently under her care and was being treated for back pain among other problems. She noted that the Veteran believed his back pain stemmed from his time in the service. She opined that it was just as likely as unlikely that there may be some link to this time in service for his chronic back pain. 

In a December 2010 report, R. Rashid, D.C., indicated that the Veteran had had a consultation for continued low back pain and spasm with onset in October 1978 due to injuring his back in a fall in the shower while serving on active duty in the Marine Corps. He noted that the Veteran had multiple recurring injuries while serving in the military. Dr. Rashid stated that he had reviewed the Veteran's records from the Naval Medical Center along with X-rays and MRI reports and had concluded by history and review of the records that there was a causal and contributing factor relationship between the Veteran's back symptoms and the military injury in October 1978. 

At the time of his March 2011 hearing, the Veteran noted the injuries he sustained in service, including his fall in the shower and his injury while working in the motor pool. He also testified that his VA physician had reviewed his service treatment records prior to writing the August 2009 letter. The Veteran further indicated that Dr. Rashid had reviewed his service treatment records prior to rendering his opinion. The Veteran reported having had no other injuries to his back following service. 

For the Veteran to prevail in his claim it must only be demonstrated that there is an approximate balance of positive and negative evidence. In other words, the preponderance of the evidence must be against the claim for benefits to be denied. Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). 

The Veteran was treated for low back problems on numerous occasions during service. The Veteran has also indicated that his back problems have continued from his period of service to the present time. The Veteran has been found to have degenerative joint disease of the lumbar spine. The January 2008 VA examiner opined that the Veteran had a low back disability which was less likely as not as a result of his inservice treatment. However, the examiner did note that the Veteran had reported a history of private treatment for his low back. In contrast, both the Veteran's VA treating physician and his private chiropractor have indicated that it is at least as likely as not that his current low back disorder is etiologically related to his period of service. 

As the Veteran has been shown to have sustained multiple injuries to his back in service, he has a current low back disorder, namely degenerative joint disease and he has testified and reported a continuity of low back symptoms since service. The medical opinions are at least in equipoise as to whether the Veteran's current degenerative joint disease of the lumbar spine related to his period of service. Service connection is warranted for degenerative joint disease of the lumbar spine. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for degenerative joint disease of the lumbar spine is granted. 


REMAND

As it relates to the claim of service connection for a respiratory disorder, including asthma, as noted above, a portion of the Veteran's service treatment records are not available through no fault of the Veteran. In treatment records forwarded by the Veteran there was a productive cough and green sputum reported in February 1980, with a diagnosis of a common cold being rendered at that time. 

The Veteran has testified as to having been exposed to multiple fuel fumes in the performance of his duty as heavy vehicle operator. The Veteran has also submitted numerous articles in support of his claim that his current respiratory illness arises from several factors that he claims he was exposed to in service, including diesel and engine fumes; exposure to trichloroethylene while at Camp Lejeune; and/or a possible reaction to a shot given for the bubonic plague. 

The Veteran has currently been diagnosed as having asthma and has reported having problems since his period of service and not prior to his period of service. He noted seeking help following service but stated that the private physician's records are no longer available. The Veteran has not been afforded a VA respiratory examination in conjunction with his claim. VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d). The evidence of a link between current disability and service must be competent. Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The threshold for finding a link between current disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

An attempt should also be made to verify the Veteran's claims of exposure to trichloroethylens while at Camp Lejeune. 

Accordingly, the case is REMANDED for the following action:

1. Attempt to verify through all proper channels the use and/or exposure to chemicals by servicemen such as trichloroethylene, benzene, or other contaminants known as TCEs or PCEs, during the time period from April 1977 through November 1977 at Camp Lejeune. 

2. Thereafter, the RO schedule the Veteran for a VA examination to determine whether the Veteran currently has any respiratory disorder, to include asthma, caused or aggravated by any incident of active military service, including exposure to engine fumes, any shots given, or any inservice chemical exposures. 

The following considerations will govern the examination:

	a. The claims folder, and a copy of this remand, will be reviewed by the examiner in conjunction with the examination, and the examiner will acknowledge this review in any report generated as a result of this remand. 

	b. The examiner must respond to the inquiries:

(i) Given the medical and factual history as recorded in the Veteran's claims folder, including any medical literature provided by the Veteran, and his service treatment records, did the Veteran develop any current respiratory disorder, including asthma, during service?

(ii) Given the medical and factual history as recorded in the Veteran's claims folder and his service treatment records, is there medical or lay evidence that are characteristic manifestations of a respiratory disorder, to include asthma, during service, or shortly thereafter?

(iii) The examiner must state the reasons for any opinion reached - i.e., why or why not a current respiratory disorder was or was not incurred during or as a result of military service. 

3. The Veteran must be advised in writing that it is his responsibility to report for the VA examination, to cooperate with the development of his claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010). If the Veteran does not report for any ordered examination, documentation must be obtained that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination. It must also be indicated whether any notice that was sent was returned as undeliverable.

4. To help avoid future remands, the RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board. See Stegall v. West, 11 Vet. App. 268 (1998).

5. After undertaking any other development deemed appropriate, the RO/AMC should readjudicate the remaining issue on appeal. 

If the benefit sought is not granted, the Veteran and his attorney must be furnished with a supplemental statement of the case containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


